Citation Nr: 0010950	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  94-37 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a lung disorder, to 
include the residuals of pulmonary tuberculosis.

2.  Entitlement to service connection for the residuals of 
fractures of the great toes.

3.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to August 1968.  

This appeal arises from a September 1992 rating decision of 
the Hartford, Connecticut, regional office (RO) which 
determined that the veteran had failed to submit new and 
material evidence to reopen a previously denied claim of 
service connection for pulmonary tuberculosis, and which 
denied service connection for the claimed residuals of 
fractures of the great toes and for a sinus disorder.  The 
veteran appears to have submitted a timely substantive appeal 
with respect to these issues.

The Board of Veterans' Appeals (Board) notes that this appeal 
initially included a claim of service connection for post-
traumatic stress disorder.  However, by a rating action dated 
in February 1996, the RO granted service connection for this 
disability.  The veteran was subsequently awarded a 100 
percent disability evaluation for his PTSD.  As a result, the 
issue of the veteran's entitlement to service connection for 
PTSD is no longer the subject of appellate consideration.

This matter was remanded by the Board in June 1999 for the 
purpose of assuring full compliance with regulations 
affording due process to the veteran, and it has been 
returned to the Board for appellate review.

The Board observes that the veteran filed additional medical 
evidence in February 2000 that had not been previously 
considered by the RO.  However, in an attached statement, the 
veteran waived review of the additional evidence by the RO, 
and the issuance of a supplemental statement of the case.  
Therefore, pursuant to 38 C.F.R. § 20.1304(c) (1999), that 
evidence need not be initially considered by the RO.


FINDINGS OF FACT

1.  The RO denied the claim of service connection for 
tuberculosis in August 1983, and subsequently confirmed its 
decision in an April 1984 rating action.

2.  Although a substantive appeal was filed by the veteran, 
the issue of service connection for tuberculosis was 
withdrawn from appeal during the course of a September 1985 
personal hearing before the Board; the April 1984 rating 
action therefore became final with respect to that issue.

3.  The additional evidence submitted in connection with the 
current request to reopen the claim for service connection 
for a lung disorder, to include the residuals of 
tuberculosis, is not so significant that it must be 
considered in order to fairly decide the claim.

4.  The veteran has been diagnosed as having sinusitis, 
rhinitis, chronic sinus drainage, and hallux rigidus of both 
great toes.

5.  There is no competent medical evidence linking the 
veteran's sinusitis, rhinitis, etc., and/or hallux rigidus of 
the great toes with any disease, incident, or injury that 
occurred during his active military service.

6.  The veteran's claim for service connection for a sinus 
disorder is not plausible under the law.

7.  The veteran's claim for service connection for the 
residuals of fractures of the great toes is not plausible 
under the law.



CONCLUSIONS OF LAW

1.  The April 1984 rating decision that denied service 
connection for tuberculosis was final.  38 U.S.C.A. § 7105 
(c) (West 1991); 38 C.F.R. § 20.302 (1999).

2.  Evidence received since the April 1984 RO decision is not 
new and material, and, thus, the claim for service connection 
for a lung disorder, to include the residuals of 
tuberculosis, is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
sinus disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for the 
residuals of fractures of the great toes is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At his enlistment examination, the veteran gave a history of 
having ears, nose, and throat trouble, shortness of breath, 
chest pain, and foot trouble.  He denied having had 
tuberculosis or a chronic cough.  However, despite these 
complaints, a physical examination indicated that his 
sinuses, lungs, and feet were normal.  He also had a negative 
chest X-ray.  A Tine test performed in September 1966 was 
also negative.  

In October 1966, the veteran was seen for complaints of a 
sore throat, nasal congestion, and a cough.  The diagnosis 
appeared to be that he had a "cold."  One month later, 
while receiving a refill of his Donnatal prescription, he was 
noted have been having chest pains.  There were no other 
findings with regard to this complaint.

On a Report of Medical Examination pending service discharge, 
the veteran's sinuses, lungs, and feet were found to be 
normal.  The chest X-ray was also negative for any 
abnormality.  There was no indication that he had ever 
received treatment for sinusitis, tuberculosis, or foot 
problems.

In November 1969, the veteran filed a claim for service 
connection for multiple conditions, including chest pains and 
a skin disorder of the feet.  The claim was denied in January 
1970.  Acknowledging that he had received inservice treatment 
for an infection and chest pain, the RO found there was no 
evidence that the veteran currently suffered from any 
disability related to those conditions.

In conjunction with claims of service connection as to issues 
not currently on appeal, medical records from Hartford 
Hospital, Yale-New Haven Hospital, and Manchester Hospital, 
dated from October 1969 to July 1974, were associated with 
the claims folder.  Those records document the veteran's 
treatment for a psychiatric disorder.  The records also 
contain an October 1969 report from Hartford Hospital, which 
noted that the veteran had received treatment for a sore 
throat.  In addition to the sore throat, he stated he had 
been experiencing a fever and chill for the past two days.  
His throat was erythematous, injected, and exudated.  A 
throat culture was performed.  The diagnosis was strep 
throat.

The veteran filed a claim for service connection for 
tuberculosis in September 1982.  

Medical records from R.F. Knauft, M.D., Hartford University 
Health Services, Hartford Hospital, and Yale-New Haven 
Hospital, dated from September 1972 to November 1982, were 
associated with the claims folder.  Those records show that 
the veteran received evaluations and treatment for, but no 
limited to, schizophrenia, infertility, cholesterolosis of 
the gallbladder, and pulmonary problems.  Significant among 
them, treatment notes from Hartford University dated in 
September and October 1978 show that the veteran was 
evaluated for complaints of swollen glands, congestion, and a 
cough.  He reported having pneumonia in 1976.  The diagnosis 
was upper respiratory infection with bronchitis and "rule 
out" pneumonia.  A chest X-ray taken in October 1978 was 
normal.  After several more days of upper respiratory 
complaints, he was referred to Dr. Knauft for a consultation.

The veteran was seen by Dr. Knauft in October 1978 due to 
complaints of "not feeling well."  He said he had had a 
productive cough and swollen glands in the throat in late 
September.  He stated he could still feel a spot in his right 
chest when he coughed.  He recalled having had bronchitis in 
1976, which had lasted approximately two months.  He denied 
any symptoms of asthma or exercise-induced bronchospasm.  The 
veteran also indicated he had no known exposure to 
tuberculosis.  However, he reported that he had an 
intermittent PPD in 1975 that was now negative.  A local 
wheeze was heard in the right anterior chest on initial 
examination.  The wheeze was not found on a subsequent 
examination.  The rest of the examination was completely 
normal.  A chest X-ray was noted be negative.  The diagnosis 
was "tuberculosis: skin test conversion - presumed 
inactive."  

At Dr. Knauft's recommendation, additional testing was 
conducted.  A March 1979 chest x-ray was negative.  There 
were no changes when compared to the October 1978 X-ray.  An 
upper gastrointestinal and barium swallow, also conducted in 
March, revealed the pharynx and entire esophagus to be 
normal.  A pulmonary function test was conducted at that time 
as well.  The study was normal.  

In a followup report dated in April 1979, Dr. Knauft 
indicated that the veteran continued to complain of a vague 
sensation in his chest, which was described as a "puddle of 
mucous."  The veteran was also noted to have trouble 
swallowing.  Referencing the aforementioned test results, Dr. 
Knauft stated he could find "no evidence of active pulmonary 
disease."  Subsequent records from Hartford University, 
dated from April to May 1979, disclose that veteran continued 
to complain of upper respiratory difficulties. 

In a letter dated and received in November 1982, W.S. 
Blomquist, M.D., reported that he had examined the veteran in 
July 1979 for a company physical.  He said the veteran had 
been found to be a PPD converter.  He noted that a chest X-
ray taken in November 1979 had been normal.  He stated the 
veteran had received treatment with INH.

The veteran was afforded a personal hearing at the RO in July 
1983.  He testified that he had never received treatment for 
tuberculosis during his active military service.  He further 
stated that he did not receive any treatment for tuberculosis 
until 1978.  Nevertheless, he asserted that service 
connection for tuberculosis was warranted, because he had 
been suffering from the symptoms of said disease for many 
years.  He indicated that the symptoms included dark sputum 
in his chest and high fevers.  The veteran was unable to 
recall when he had first seen a doctor regarding these 
symptoms.

Service connection for tuberculosis was denied in August 
1983.  The RO found there was no evidence that the veteran 
had ever suffered from tuberculosis.  In this regard, the 
veteran was noted to have only had a positive PPD converter.  
The veteran filed a notice of disagreement with regard to 
that decision in October 1983.

Medical records from the Hartford Hospital, dated from 
January 1972 to April 1978, show the veteran received care 
for a psychiatric disorder and rectal problems.  Of note, a 
February 1972 examination report indicated that the veteran's 
lungs and feet were normal.  There were no findings 
pertaining to sinusitis, tuberculosis, and/or the residuals 
of fractures of the great toes.

In a report dated in February 1977 and received in December 
1983, C.S. Stearns, M.D., indicated that an examination of 
the veteran's chest showed no evidence of pulmonary 
infiltration or consolidation.  The costophrenic angles were 
clear.  An examination of the paranasal sinuses showed slight 
mucosal thickening of about three millimeters surrounding the 
lateral wall of the right maxillary sinus.  There was no 
evidence of fluid level.  The remaining sinuses were clear.  
The ethmoid cellular structure was fairly distinct.  The 
diagnostic impression was of a negative chest examination and 
right maxillary sinusitis.

The veteran was afforded a general medical examination in 
January 1984.  He stated he had been diagnosed as having 
tuberculosis in 1978, but that he had been suffering from the 
symptoms of tuberculosis since his service in Vietnam.  He 
reported that densities had been seen in his right lung.  On 
clinical evaluation, the veteran's lungs were clear to 
palpation, percussion, and auscultation.  He had good 
expansion.  An examination of his musculoskeletal system was 
negative.  A sputum smear for AFB was negative.  A chest X-
ray showed no evidence of recent or active pathology.  The 
diagnosis, in pertinent part, was history of pulmonary 
tuberculosis.

Outpatient treatment records from the State Welfare 
Department, dated from December 1973 to April 1976, were 
associated with the claims folder.  They show that the 
veteran was seen in March 1975 for complaints of a sore 
throat and cough.  There was evidence of post-nasal 
discharge.  A treatment note dated in September 1975 
indicates that the veteran had a positive skin test for PPD.  
There were no findings pertaining to the veteran's military 
service.

Additional medical records from an unidentified medical 
facility, dated from September 1976 to March 1977 show that 
the veteran received treatment for pneumonia, bronchitis, and 
viral pharyngitis.  There was also an indication that the 
veteran suffered from rhinitis.  There were no references to 
his active military service.

The veteran was afforded another personal hearing before the 
RO in February 1984.  He asserted he had been suffering from 
symptoms of tuberculosis since his military service.  He 
stated he started having excessive mucous drainage in 1973.  
He said the drainage occurred in his nostrils and came up 
from his lungs.  He maintained the condition was never really 
cured.  Although a chest X-ray had been negative, the veteran 
testified that a Tine test taken in 1974 had been positive.  
He stated the doctor then took a PPD.  He indicated he had 
never obtained the results of the PPD, because he was too 
sick to return to the doctor.  He contended that the previous 
rating action had failed to adequately consider the fact that 
he had had a positive PPD conversion, and that he had taken 
medication to treat tuberculosis for over a year.  In support 
of his claim, the veteran submitted a copy of what he 
asserted to be his military immunization record.  He was 
noted to have had a Tine test in April 1968.  The results of 
that test are not legible.

By a rating action dated in April 1984, service connection 
for tuberculosis was denied.  The RO found there was no 
evidence that the veteran's tuberculosis, if he in fact ever 
had the disease, was incurred during his military service.  A 
supplemental statement of the case (SSOC) was mailed to the 
veteran in May 1984.

Another personal hearing at the RO was conducted in November 
1984.  The veteran indicated that the purpose of the 
additional hearing was to allow him an opportunity to submit 
additional evidence and argument.  With regard to the 
evidence being considered, he noted that records from the 
Newington VA Medical Center (VAMC), which would have been 
probative as to the issue of service connection, had been 
destroyed.  He believed that he had received tuberculosis 
tests in 1969, 1970, and 1971.  He further indicated that he 
had had his lungs examined during that period of time.  The 
veteran also testified that he had received treatment from a 
private physician.  However, he said that physician had 
passed away, and that his records were no longer available.  

In support of his claim, the veteran submitted an October 
1978 report of an examination for mycobacterium tuberculosis.  
The report stated that acid-fast organisms had not been 
initially found.  However, a hand-written note indicated that 
acid-fast growth was found in the 10th week of incubation.  

The veteran also submitted a letter from his mother.  
Therein, she recalled the veteran complaining of chest pain 
after his return from Vietnam.  She said he had developed 
numerous lung infections.  His symptoms were noted to include 
right-sided chest pain, a cough, and excessive mucous 
production.  She stated that he was diagnosed as having 
tuberculosis in 1968.  

Thereafter, although he filed a substantive appeal on the 
issue of service connection for tuberculosis in August 1984, 
the veteran appears to have withdrawn said appeal during the 
course of a September 1985 personal hearing before the Board.  

Additional medical records and examination reports were 
associated with the claims folder as part of developing 
claims for benefits not currently on appeal.  This evidence 
included a medical history record from Pratt and Whitney 
dated in September 1968.  Of note, in completing the 
questionnaire, the veteran reported that he did not have a 
history of asthma, pleurisy, chronic cough, pneumonia, 
shortness of breath, or any lung disorder.  He also indicated 
that he had not suffered any broken bones or fractures, 
noting only an ankle sprain as a child.  He denied having 
sinus problems.  He did give a history of chest 
pain/pressure.

A report of an October 1984 gallium scan of the trunk showed 
what appeared to be "ill-defined" mild diffuse uptake in 
the right lung posteriority and in the left upper lung 
anteriorly.  No well-defined focus was seen.  The hilar 
regions revealed no significant uptake.  The impression was 
probable mild diffuse pulmonary inflammatory disease 
involving the right posterior lung field and left upper 
anterior lung field.

In September 1990, the veteran underwent a VA general medical 
examination.  He gave a history of multiple medical problems, 
to include constant sinus drainage, the residuals of 
tuberculosis, and sore great toes.  He stated he developed 
tuberculosis during his active military service in Vietnam.  
He also reported fracturing both his great toes at that time.  
There was no sinus tenderness.  His lungs were clear to 
percussion and auscultation.  His great toes exhibited normal 
extension and slightly limited flexion.  The diagnoses, in 
pertinent part, were "rule out" traumatic arthritis of the 
great toes, a history of pulmonary tuberculosis, and chronic 
sinus drainage.  

An VA orthopedic examination was also performed in September 
1990.  The veteran stated he had injured his great toes while 
running at night without boots, in service.  He said no 
treatment was ever administered.  However, he maintained that 
he had been suffering from recurrent foot pain since that 
time.  Clinical evaluation of the great toes revealed some 
deformity of the metatarsal-phalangeal joints.  Plantar 
flexion was decreased to about 30 degrees.  There was no 
hypesthesia or weakness of the great toe extensors.  X-rays 
of the feet showed no residual evidence of the alleged 
fractures of the great toes.  The diagnostic impression 
indicated no evidence of fractures of the great toes.  

The veteran was afforded a VA ears nose, and throat (ENT) 
examination in October 1990.  He complained of post-nasal 
drip and right-sided nasal congestion.  He said he had been 
followed for these problems by a private physician for many 
years.  A nasal examination revealed that the veteran had a 
mild deviated septum to the right.  There was no focal 
discharge.  No polyps were seen.  The assessment was 
"essentially normal ENT exam."

In July 1991, the veteran filed a claim of service connection 
for multiple disabilities, including the residuals of 
tuberculosis, sinus inflammation, and broken toes.  He stated 
he suffered from numerous respiratory problems, and that said 
problems were etiologically linked to an inservice 
tuberculosis infection.  He asserted that he broke both his 
great toes while running for cover during an enemy attack.  
He said he ran into large rocks.  The veteran could not 
recall seeing anyone for treatment.  However, he maintained 
his claim in 1969 for a skin condition of the feet had been a 
mistake.  He stated the VA official who helped him to 
complete his application for benefits in 1969 had 
inadvertently wrote infection of the feet rather than 
fractured toes.  The veteran also argued there was ample 
evidence showing that his current sinus problem was incurred 
during active service.

In a letter dated in October 1991, J.F. Raycroft, M.D., 
indicated that he had examined the veteran due to his 
complaints of bilateral great toe pain.  The veteran was 
noted to have given a history of bilateral fractures of the 
great toes during his active military service.  There was 
evidence of limitation of range of motion, greater on the 
right than the left.  X-rays showed early degenerative 
arthritic changes bilaterally.  The impression was hallux 
rigidus, right greater than left, secondary to old trauma.

A discharge summary from Saint Francis Hospital dated in July 
1977, and outpatient treatment records from the Newington 
VAMC dated from October 1990 to August 1991, were associated 
with the claims folder.  The discharge summary indicates that 
the veteran underwent septal nasal reconstruction due to 
nasal obstruction.  The physician noted that the veteran had 
had a deviated septum to the right, with turbinate congestion 
and a low tip index.  His lungs and a chest X-ray were 
observed to be normal.  The records from the Newington VAMC 
show that the veteran received evaluations and treatment for 
rhinitis.

Service connection for the residuals of broken toes and a 
sinus condition was denied in September 1992.  The RO found 
there was no evidence that either condition was incurred 
during the veteran's active military service.  The RO also 
determined that the veteran had failed to submit new and 
material evidence to reopen the claim of service connection 
for tuberculosis.  The RO held that evidence establishing 
that the veteran had had tuberculosis had yet to be 
submitted.

In November 1992, the veteran was afforded a personal hearing 
before the RO.  He asserted he had been suffering from a 
chronic lung condition since his active military service.  He 
stated he initially believed he had contracted tuberculosis.  
However, after reviewing his complete medical records, he 
said he had come to the conclusion that he had developed a 
microbacterial lung infection inservice, that essentially 
mirrored the symptomatology of tuberculosis.  In this regard, 
he submitted the definitions of tuberculosis and 
mycobacterium, which he had copied from a medical dictionary.  
The remainder of the veteran's testimony focused primarily on 
his appeal for service connection for PTSD.

The veteran submitted a letter from his sister dated in May 
1993 in support of his claim.  The veteran's sister stated 
that he had been a happy and healthy individual prior to his 
military service.  However, upon returning from Vietnam, she 
recalled that that the veteran complained of pain in the area 
of his lungs.  She said he would perspire with the slightest 
bit of exertion.

Based on information provided by the veteran, the National 
Personnel Records Center (NPRC) performed a search of 1967 
clinical records from the 91st Evacuation Hospital, 1968 
clinical records from Pleiku, and 1968 clinical records from 
the 8th Field Hospital.  The search produced negative 
results.  The only additional records recovered pertained to 
the treatment of a genitourinary disorder which is not in 
issue at this time.

In October 1993, the hearing officer determined that the 
veteran had failed to submit new and material evidence to 
reopen the claim of service connection for tuberculosis.  He 
said the evidence submitted by the veteran was either 
cumulative or not probative with regard to issue of service 
connection.  The veteran's claims of service connection for a 
sinus condition and the residuals of fractures of the great 
toes were also denied.  The hearing officer found there was 
no evidence showing that either condition was incurred in 
service.  An SSOC was mailed to the veteran that same month.

The veteran submitted additional medical evidence pertaining 
to the evaluation and treatment of his bilateral foot 
condition.  Of note, in a letter dated in July 1992, G.D. 
Ritland, M.D., indicated that MRI and lab studies had been 
within normal limits.  However, Dr. Ritland noted a bone scan 
had shown increased uptake at the great toe.  The veteran was 
observed to have given a history of fracturing both great 
toes in a combat situation over 20 years previously.  

The veteran was evaluated for complaints of bilateral foot 
pain by the University of Connecticut orthopedic clinic in 
March 1993.  He said his right foot pain was characterized by 
a dull ache occurring along the lateral dorsal aspect of the 
foot.  He reported that he had had this pain since 1983.  He 
stated the pain in his left foot had started in 1989.  X-rays 
taken of both feet showed no bony abnormality.  Following a 
physical examination of the feet, the assessment was that the 
veteran suffered from intractable pain of both feet secondary 
to "some inflammatory process involving the bone."  As a 
rheumatology workup had been negative, the examiner stated 
the differential lay with pathology of the bone and/or a 
neurogenic phenomenon.  He noted there was a possibility that 
the veteran's condition was a fibrous dysplasia.  

In a letter dated in May 1993, D.S. Springfield, M.D., 
reported that he had examined the veteran due to his 
complaints of chronic bilateral foot pain.  Having reviewed 
the his medical history and performed a physical examination, 
Dr. Springfield stated he was almost at a complete loss as to 
the cause of the veteran's foot pain.  He said that he had 
considered the possibility of gout, neuritis, and neuroma.  
However, he concluded that there was insufficient evidence to 
established a conclusive etiological link between any of 
those disabilities and the cause of the veteran's foot pain.  
There were no findings pertaining to fractures of the great 
toes.

A December 1989 decision from the Social Security 
Administration (SSA) was associated with the claims folder.  
Therein, the veteran was found to be entitled to Social 
Security disability benefits due to paranoid schizophrenia 
and hypertension.  The medical records considered by the SSA 
were included with the decision.  Much of those records were 
duplicative of those already contained in the claims folder. 
There were, however, records pertaining to the SSA's 
evaluation of the purported history of the veteran having had 
tuberculosis.  A report of a November 1989 chest X-ray 
revealed that his lungs appeared to be normal.  In a report 
dated in December 1989, a SSA examiner indicated that the 
veteran's complaint of shortness of breath was of an 
uncertain origin.  He said he doubted that the veteran had 
any organic disease of major extent.  He suggested that a 
pulmonary function test be performed to "rule out" 
pulmonary disease.  

A pulmonary function test was performed in December 1989.  
The study revealed a marginal reduction in FVC, which the 
examiner felt was due to obesity and poor cooperation by the 
veteran during testing.  The examiner noted that the relative 
impairment in peak flow, which was effort-dependent, was good 
evidence of poor effort by the veteran.  The conclusion was 
that there could be very mild airway obstruction, which was 
"no doubt" exaggerated by sub-optimal effort.

The veteran testified at another personal hearing before the 
RO in February 1994.  His arguments focused primarily on his 
claim for establishing service connection for PTSD. However, 
he did assert on numerous occasions that the evidence of 
record clearly supported his other claims for service 
connection.  

Medical records from the Newington VAMC, dated from November 
1983 to April 1984, show that the veteran received 
evaluations and treatment for low back pain and infertility 
problems.  There was also documentation pertaining to a 
December 1983 Agent Orange Registry examination.  While the 
veteran was noted to have given a history of treatment for 
pulmonary tuberculosis, there were no findings pertaining to 
the etiology of the condition.

In January 1995, the RO held that new and material evidence 
had not been submitted to reopen the claim of service 
connection for tuberculosis.  The RO found the evidence was 
essentially cumulative.  The claims for service connection 
for the residuals of fractures of the great toes and a sinus 
condition were also denied.

The veteran underwent another Agent Orange Registry 
examination in May 1995.  Again, he gave a history of 
treatment for pulmonary tuberculosis.  He also alleged that 
he had fractured his great toes while serving in Vietnam, and 
that he suffered from recurrent sinus problems.  A head, 
ears, eyes, nose, and throat exam was essentially normal.  
His respiratory movements, percussion, inspiratory breath 
sounds, and expiratory breath sounds were all normal.  A 
chest X-ray showed no evidence of focal infiltrate or mass or 
pleural effusion.  The veteran's extremities were noted to be 
within normal limits. 

The veteran was afforded a third personal hearing before the 
RO in September 1995.  He acknowledged that he never had a 
positive PPD converter during his military service.  He 
stated he did not produce a positive PPD converter until many 
years post-service.  Nevertheless, he maintained that he 
sought VA treatment for the symptoms of tuberculosis shortly 
after his discharge.  He reported, however, that the records 
from this facility were no longer available because they had 
been destroyed.  With regard to his claim of service 
connection for the residuals of fractured great toes, the 
veteran asserted that he had initially filed a claim for 
service connection for said disability immediately after his 
service discharge.  He said his November 1969 claim 
pertaining to his feet had been inappropriately designated as 
a claim for a foot infection.  He also said he suffered from 
nasal obstruction/problems other than his deviated nasal 
septum.  He believed his sinus disorder was somehow related 
to his active military service.

In February 1996, the hearing officer granted the veteran's 
claim for service connection for PTSD.  No findings were made 
with regard to the other issues on appeal.

Medical records from the West Haven VAMC, dated from May 1996 
to July 1997, and Manchester Memorial Hospital, dated from 
June 1997 to August 1997, were associated with the claims 
folder.  These records show that the veteran received 
treatment primarily for a pancreas disorder, PTSD, and a 
genitourinary condition.  However, in March 1997, he was seen 
for complaints of lung infection that he claimed had gone 
into his knees.  He reported a chronic cough with brown 
sputum.  His lungs were clear to auscultation.  A head, ears, 
eyes, nose, and throat exam was benign.  The assessment was 
chronic cough, probably secondary to reactive airway, status 
post viral infection.  A chest X-ray was taken later that 
month.  That film was compared to a February 1997 chest X-
ray, which had shown well expanded lungs that were free of 
active infiltrates.  There was, however, mild flattening of 
the diaphragm.  The March 1997 chest X-ray showed no evidence 
of new focal infiltrates.  The assessment indicated that 
there was no acute process.  A May 1997 outpatient treatment 
report indicated that the veteran's lungs were clear.

The matter was remanded by the Board in June 1999 for the 
purpose of affording due process to the veteran.  
Specifically, the Board observed that there was no evidence 
that the RO had considered the veteran's September 1995 
testimony or the medical records which were received 
subsequent to that hearing.  Recognizing that the veteran had 
not waived RO consideration of this evidence, the RO was 
asked to furnish the veteran with an SSOC that addressed this 
evidence.  See 38 C.F.R. § 19.31 (1999). 

The RO provided the veteran with an SSOC in July 1999.  
Therein, the veteran was advised that his claims for service 
connection for a sinus disorder and the residuals of 
fractures of the great toes remained denied.  The RO found 
that the veteran had yet to submit evidence showing that 
either condition was incurred during his active military 
service.  For similar reasons, the RO also determined that 
the veteran had not submitted new and material evidence to 
reopen the claim of service connection for pulmonary 
tuberculosis.

In February 2000, the veteran submitted medical records from 
the Vernon Walk-in Medical Care Center, dated from October to 
December 1999.  The records show that the veteran was 
afforded a chest X-ray in October, due his complaints of 
having a chronic cough.  He also gave a history of treatment 
for tuberculosis in 1974.  The chest X-ray showed a small 
nodular density in the right upper lobe.  A followup chest X-
ray taken in December 1999 showed the same findings.  There 
were no findings relating this density to his military 
service.

II.  Analysis

A.  New and Material Evidence

In August 1983, the RO denied service connection for 
tuberculosis, and the veteran appealed.  Following additional 
development on that issue, a rating action confirming the 
previous denial was rendered in April 1994.  The veteran 
received a statement of the case in May 1984, and he 
submitted a substantive appeal.  However, at a hearing before 
the Board in September 1985, the issue was withdrawn from 
appeal.  See 38 C.F.R. § 20.204.  Thus, the April 1984 rating 
decision became final with respect to that issue.  38 C.F.R. 
§§ 3.104, 20.1103.

Because the present appeal as to tuberculosis does not arise 
from an original claim, but rather comes from an attempt to 
reopen a claim which was previously denied, the Board must 
bear in mind the important distinctions between those two 
types of claims.  Prior to our discussion of the evidence 
which has been submitted since the February 1994 RO decision, 
we must first note that the United States Court of Appeals 
for Veterans Claims had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, ___ F.3d ___, No 99-7019, slip op. at 7
(Fed. Cir. Feb. 15, 2000) ("nothing in Hodge suggests that 
the understanding of "newness" as embodied in the first 
prong of the Colvin test is inadequate or in conflict with 
the regulatory definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  

Pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Where a veteran served 90 days or more 
during a period of war, and active tuberculosis becomes 
manifest to a degree of 10 percent within three (3) years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. § 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In this case, the RO's April 1984 denial was based upon the 
finding that the veteran had presented no medical evidence 
which established that any current lung disorder had been 
incurred in or aggravated by his military service.  The RO 
also determined there was no conclusive evidence showing that 
the veteran suffered from the residuals of tuberculosis.  A 
positive PPD converter was held to be inconclusive in showing 
that the veteran had actually had tuberculosis.  Moreover, 
the RO found that the veteran had not had a positive PPD 
converter until several years post-service.  

The medical records submitted since the 1984 decision are 
"new" in the sense that they were not of record at the time 
the decision was issued.  However, that evidence is not 
"new" for the purposes of 38 U.S.C.A. § 5108, because it is 
essentially cumulative of evidence previously considered by 
the RO.  Those records merely document that the veteran is 
currently receiving treatment for complaints of a chronic 
cough, and that a desnisty was found in his right lung in 
1999.  The records are not material evidence, because they do 
not provide credible medical findings that the density in the 
right upper lobe is etiologically related to any incident, 
accident, or exposure that occurred during the veteran's 
military service.  In fact, as referenced above, the records 
contain several references to the onset of his lung problems 
occurring in 1974.

The testimony and statements from the veteran regarding his 
opinion that there is an etiological relationship between his 
alleged inservice respiratory symptoms, post-service positive 
PPD converter, and his lung problems, to include the 
aforementioned density in the right upper lobe, cannot be 
considered of any probative value.  Though an individual may 
be able to provide an accurate statement regarding firsthand 
knowledge of events or observations, a lay person may not 
offer evidence that requires medical knowledge.  See Nici v. 
Brown, 9 Vet. App. 494 (1996) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Spalding v. Brown, 10 Vet. 
App. 6 (1997).  Further, the Board finds that the testimony 
and statements made by the veteran regarding the history of 
his alleged pulmonary tuberculosis are essentially a 
repetition of contentions made by him when his claim was 
earlier denied, and that they are not new evidence.  
Reid v. Derwinski, 2 Vet.App. 312 (1992).

B.  Service Connection

As previously noted, service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the veteran has presented 
evidence of a well-grounded claim.  If the veteran has not 
presented a well-grounded claim, the appeal must fail because 
the Board has no jurisdiction to adjudicate the claim.  Boeck 
v. Brown, 6 Vet.App. 14, 17 (1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court of Appeals for 
Veterans Claims issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet.App. 477 (July 14, 1999), 
req. for en banc consid. denied, 13 Vet.App. 205 (1999) (per 
curiam).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  However, to be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet.App. 261, 262-263 
(1992).  The Court has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible, or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 
Vet.App. at 81.  A claimant would not meet this burden merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending upon the circumstances, relates the present 
disorder to that symptomatology.  
Savage v. Gober, 10 Vet.App. 488 (1997).

1.  Residuals of Fractures of the Great Toes

The Board notes that there is a conflict of evidence as to 
whether the veteran, in fact, suffers from the residuals of 
fractures of the great toes.  While Dr. Raycroft reported 
that X-rays of the veteran's feet showed early degenerative 
arthritic changes of both feet, there was no indication that 
there was evidence of status post fractures of the great 
toes.  X-rays taken of the veteran's feet in September 1990 
and March 1993 failed to show the residuals of fractures in 
either foot.  The reports of examinations conducted in March 
1993 and May 1993, to determine the etiology of the veteran's 
complaints of bilateral foot pain, also contained no findings 
pertaining to fractures of the great toes.  Instead, the 
examining physicians speculated that the veteran's foot pain 
could be the result of fibrous dysplasia, gout, neuritis, or 
neuroma.

The veteran asserts that he sustained fractures of the great 
toes in service, and, on at least one occasion, he described 
it as having occurred during a combat situation in Vietnam.  
In any case where a veteran has engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury, alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions,or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation of such service, and to that 
end shall resolve every reasonable doubt in favor of the 
veteran.  Service connection for such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In this case, we have no reason to doubt the veteran's 
account of his injuring his toes in service, whether in a 
combat setting or not.  However, he is not a medical 
professional, and therefore cannot authoritatively state that 
he suffered toe fractures.  Moreover, he has stated that 
fractures of his toes were not diagnosed or treated in 
service.  The Federal Circuit Court has held that, although 
the combat-veteran rules do "considerably lighten" the 
evidentiary burden for the claimant, section 1154(b) "does 
not create a statutory presumption" and the issue of service 
connection is still a question of fact to be resolved by VA.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Moreover, 
the Court of Veterans Appeals has reaffirmed that the 
Collette decision did not affect the Caluza requirements.  
Libertine v. Brown, 9 Vet.App. 521, 524 (1996).

On the record before the Board, there is no evidence showing 
that any foot disorder currently suffered by the veteran is 
related to his alleged inservice fractures of the great toes.  
We are aware that, after giving Dr. Raycroft a history of 
fracturing both of his great toes during his active military 
service, the veteran was diagnosed as having hallux rigidus, 
right greater than left, secondary to old trauma.  However, 
the Board does not find this evidence sufficient to establish 
a nexus.  

As noted above, the Board acknowledges that the veteran is 
competent to state that he injured his toes in service.  King 
v. Brown, 5 Vet.App. 19 (1993).  However, he lacks the 
necessary expertise to state that he fractured those toes.  
In addition,there is no evidence that the veteran complained 
of fractured toes during his service discharge examination,or 
for many years post-service.  Furthermore, the veteran 
reported in March 1993 that the pain in his right foot did 
not begin until 1983, and that the pain in his left foot had 
started only in 1989.  There is a clear lack of continuity of 
symptomatology.  The Board therefore finds that the 
conclusion made by Dr. Raycroft was made solely on the basis 
of the veteran's lay history, without any objective medical 
evidence to support said history.  As such, this report does 
not constitute competent medical evidence of a nexus between 
the veteran's alleged inservice toe injury and his current 
foot problems.  LeShore v. Brown, 8 Vet.App. 406 (1995).

In summary, the veteran's claim concerning service connection 
for the residuals of fractures of the great toes is not well 
grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993).  As a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim concerning 
service connection for the residuals of fractured great toes 
is denied.

2.  Sinus Disorder

Here, there is no medical evidence to establish a causal link 
between the veteran's sinus problems and active military 
service.  The veteran has not submitted any medical opinion 
that attributes his diagnosed sinusitis to any injury, 
disease, or incident that occurred during his active military 
service.  The veteran's opinion that there is an etiological 
relationship between his alleged inservice sinus problems and 
his current sinusitis, rhinitis, and/or chronic sinus 
drainage does not meet this standard.  Questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  See Espiritu.  There is no evidence that the 
veteran has the medical background sufficient to render such 
an opinion.

The veteran does not meet the burden of presenting evidence 
of a well-grounded claim merely by presenting his own 
testimony, because, as a lay person, he is not competent to 
offer medical opinions.  See, e.g., Voerth v. West, 13 
Vet.App. 117, 120 (1999) ("Unsupported by medical evidence, 
a claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Bostain v. West, 
11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  See 
also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd sub 
nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The Board recognizes there is evidence of the veteran 
receiving treatment for congestion and a cold in service.  
However, examinations conducted after said treatment showed 
those conditions to have been acute and transitory.  The 
veteran's sinuses were found to be normal at his discharge 
examination.  In other words, there is also no evidence 
showing that the veteran's inservice problem with nasal 
congestion resulted in any chronic disability.

Despite the foregoing, as previously discussed, a claimant 
may still obtain the benefit of section 3.303(b) by providing 
evidence of continuity of symptomatology.  Evidence of 
continuity is determined by symptoms, not treatment.  
However, in determining the merits of a claim, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Equally important, since a lay 
person is not competent to render an opinion pertaining to 
the diagnosis of a sinus problem, medical evidence is 
required to demonstrate a relationship between such a 
disorder and any symptoms experienced post-service.  See 
Grottveit v. Brown, 5 Vet.App. 91 (1993); Layno v. Brown, 
6 Vet.App. 465 (1994).  No such medical evidence has been 
submitted in this case.  

Based upon the foregoing, the Board concludes that the 
veteran has not submitted a well-grounded claim, and his 
claim for service connection for a sinus disorder must be 
denied.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a lung disorder, to include 
the residuals of pulmonary tuberculosis, the claim is denied.

Entitlement to service connection for the residuals of 
fractures of the great toes is denied.

Entitlement to service connection for a sinus disorder is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 
- 27 -


- 24 -


